

 
Exhibit 10.31
 
DEMAND PROMISSORY NOTE
 
 


 
 


 
 
$400,000.00                                                                                      
Date:  May 19, 2014
 
 


 
 
FOR VALUE RECEIVED, the undersigned jointly and severally promise to pay to the
order of K. F. Properties, the sum of Four Hundred Thousand Dollars and no/100
($400,000.00), together with interest of 10% per annum on the unpaid balance.
 
 
The entire principal and any accrued interest shall be fully and immediately
payable UPON DEMAND of any holder thereof.
 
 


 
 
 
 
 
 
”Borrower”
 
Aura Systems, Inc.




____________________
Melvin Gagerman
Chief Executive Officer


 
Dated: May19, 2014
 


 


 

